Citation Nr: 1617887	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-24 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ocular cicatricial pemphigoid (OCP) and residual left eye vision impairment, to include as secondary to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1962 to September 1965.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for OCP and for left eye blindness secondary to OCP.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's OCP is a result of active duty service.

2.  Refractive error of the eye is not a disability for VA purposes; no other disability is superimposed upon this defect.


CONCLUSION OF LAW

The criteria for service connection for OCP and residual left eye vision impairment, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(6), 3.309(e), 3.310, 4.9 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in June 2009 and July 2009 letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.

A VA examination was not obtained for either claim.  VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.  In this case, as discussed below, there is no competent or credible lay or medical evidence indicating a connection or association between the Veteran's OCP or left eye vision impairment and service.  Therefore, under the circumstances of this case, the duty to assist does not require that VA obtain a VA examination or opinion.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the interpretation by VA of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service, was a permissible interpretation of 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168, 1172 (Fed. Cir. 2008).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). Notwithstanding the provisions relating to presumptive service connection, a veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that his bilateral OCP should be service-connected and that it is related to exposure to chemicals while stationed in Vietnam, Cambodia, Korea, and Thailand.  He stated at a September 1990 VA examination for rashes that he loaded Agent Orange onto trucks and was stationed where it was sprayed during his time overseas in Korea and Vietnam.  He claims that the chemicals got into his immune system and is causing the left eye vision impairment.  See 8/29/11 VA Form 9; 9/21/11 VA Form 9.

The Board notes that the Veteran's military personnel records do not indicate that the Veteran served in Vietnam.  The Veteran's DD Form 214 states that he was a construction machine operator, and his military personnel records reflect that he was stationed in Korea from April 1963 to April 1964 and in Thailand from September 1964 to September 1965.  As such, the evidence of record does not indicate exposure to herbicide agents, especially as the Veteran served in Korea prior to 1968 and as the Veteran's service did not involve duty on or near the perimeters of military bases in Thailand.  See 38 C.F.R. § 3.307(6)(iv); M21-1MR, Part IV, Subpart ii, 2.C.10.q.  However, even if the Veteran was exposed to herbicides, OCP is not included in the list of diseases associated with exposure to herbicide agents.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e).  Therefore, the presumptive service connection provisions of herbicide exposure do not apply in this case.

Service treatment records reflect that at the Veteran's November 1962 enlistment examination, he had normal eye, opthalmoscopic, pupil, and ocular motility evaluations and denied any eye trouble, except wearing glasses.  The examiner noted uncorrected vision acuity of 20/50 in his right eye and 20/40 in his left eye, with corrected vision of 20/20 bilaterally.  At the Veteran's separation examination, the Veteran again denied eye trouble, except wearing glasses, and had normal eyes, opthalmoscopic, pupils, and ocular motility evaluations.  His visual acuity remained the same.  There was no other indication of eye or vision troubles during service as there were no complaints of, treatments for, or diagnoses of the Veteran's eyes.

A September 1989 VA examination evaluating the Veteran's shoulders noted normal eyes, to include the external eye, pupil reaction, movements, and field of vision.

Private treatment records from Family Focus Eye Care reveal that the Veteran first sought treatment in May 2003, complaining of red, itchy, and irritated eyes for more than nine months.  The Veteran's visual acuity was found to be 20/30 bilaterally with correction.  The Veteran was diagnosed with OCP in March 2006.  His uncorrected visual acuity at that time was 20/70 in his right eye and 20/50 in his left eye.

VA treatment records from April 2008 to February 2016 reveal continued treatment of the Veteran's OCP, minimal vision in one eye since the OCP diagnosis, extracapsular cataract extraction with intraocular lens of the left eye in August 2008, and the inclusion of benign mucous membrane pemphigoid with ocular involvement as part of his significant medical history.  The records also reflect that the Veteran's OCP was controlled by medication.  The Veteran's visual acuity in his left eye was found to be 20/200 in February 2009, and 20/400 in December 2015 and February 2016.

After reviewing all of the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's OCP is not related to active duty service.  Although there is a current diagnosis of OCP, the Board finds that there is no evidence or indication that the Veteran complained of, exhibited symptoms of, received treatment for, or was given a diagnosis for any eye issue during service.  In fact, the Veteran denied any eye problem and had normal eye, opthalmoscopic, pupil, and ocular motility evaluations at the time of separation.  As such, there is no evidence indicating in-service incurrence or manifestations of symptoms of OCP, nor does the Veteran contend such.

The Board also finds that the weight of competent and credible evidence does not demonstrate any indication of a nexus between the Veteran's OCP and active duty service.  A September 1989 VA examination report indicates his eyes to be normal, addressing the external eye, pupil reaction, movements, and field of vision.  The evidence also does not demonstrate any complaints of eye problems until May 2003, almost 38 years after separation, and any diagnosis of OCP until March 2006, over 40 years after separation.  The lack of complaints, diagnosis, and treatment from either private or VA medical professionals for about 38 years weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

Additionally, the Veteran stated in his May 2009 claim that his left eye blindness was due to his OCP.

Service connection on both direct and secondary bases requires a current disability.  See 38 C.F.R. § 3.303(a), 3.310 (a).  VA regulations provide that congenital or developmental defects, such as refractive error of the eye, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for defects of congenital, developmental, or familial origin if the defect was subject to a superimposed disease or injury during service.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).

The Veteran's service treatment records reflect the Veteran's reduced visual acuity, requiring the need for glasses, which is a form of refractive error.  However, the Board reiterates that the Veteran is not entitled, by law, to service connection for refractive error of the eyes because it is a congenital defect.  In addition, the record contains no evidence of a superimposed disease or injury during service that would warrant service connection.

As such, the evidence weighs against a finding that the Veteran's OCP began during service, is related to exposure to herbicides, or is related to service in any other way.  Additionally, as the Veteran's left eye vision impairment is a congenital defect, the Veteran does not have a disability for VA purposes.  Therefore, the Board concludes that service connection is not warranted for the Veteran's OCP or left eye vision impairment.   In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for OCP and residual left eye vision impairment, to include as secondary to herbicide exposure, is denied




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


